EXHIBIT 10.3

PROMISSORY NOTE

Dated: January 18, 2005

$50,000.00

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
the order of Medis Technologies Ltd. (“Medis”), a Delaware corporation, or its
assigns (Medis and any subsequent holder of this Note being hereinafter
sometimes referred to as the “Holder”), Fifty Thousand Dollars ($50,000.00), in
lawful money of the United States of America, on September 30, 2005 (the
“Maturity Date”). The Borrower further promises to pay interest on the unpaid
principal balance of this Note from time to time outstanding at a rate equal to
3.0%, until the entire principal amount hereof has been paid in full. Interest
on this note shall be due and payable monthly. All accrued and unpaid interest
shall be paid in full on the Maturity Date.

This Note is subject to the following further terms and conditions:

1.     All payments of principal and of interest on this Note shall be made at
the principal offices of Medis or at such other location either within or
outside of the United States of America as may be designated from time to time
in writing by notice given by the Holder to the Borrower.

2.      Monthly interest payments shall be deducted from the monthly consulting
fee that the Borrower receives from the Holder.

3.     (a) The Borrower may, at the Borrower’s option, prepay this Note in whole
or in part at any time or from time to time without penalty or premium.

 (b) The Borrower is the beneficial owner of certain warrants to purchase common
stock of Medis, issued to the Borrower in connection with the Borrower’s
consulting agreement with Medis (the “Warrants”). Upon the sale of any shares
issued pursuant to the exercise of the Warrants, the Borrower shall immediately
apply the proceeds from such sale, less the exercise price of the Warrants, to
prepay this Note, up to an aggregate of 10,000 Warrants exercised.

4.     Notwithstanding any other provision of this Note, the entire principal
amount outstanding, and any accrued interest, shall be due and payable on the
earliest of (a) the Maturity Date, or (b) three months following the termination
of the Borrower providing consulting services to the Holder or any of its
affiliates.

5.     Any repayments made under this Note shall be first applied to the payment
of any unpaid and accrued interest and then to the payment of the principal
amount outstanding hereunder.

6.     (a) Upon the failure of the Borrower to pay the principal and/or interest
on the Note when and as the same becomes due and payable, whether at maturity
thereof, upon the occurrence of an event requiring mandatory prepayment under
Section 3(b) hereof, or upon the Borrower’s termination of providing consulting
requiring payment in full under Section 4 hereof, and such failure to pay
principal and/or interest continues for ten (10) days; or (b) if the Borrower
shall file a petition in bankruptcy or for an arrangement or any similar relief
pursuant to Title 11 of the United States Code or under any similar present or
future federal law or the law of any other jurisdiction or shall be adjudicated
a bankrupt or insolvent, or consent to the

 

 


--------------------------------------------------------------------------------



 

appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) of all or any
substantial part of the Borrower’s property, or shall make a general assignment
for the benefit of creditors, or shall admit the Borrower’s inability to pay the
Borrower’s debts generally as they become due, or shall take any action in
furtherance of any of the foregoing and such event is not cured within 60 days
(each of the events described in clauses (a) and (b) being referred to herein as
an “Event of Default”), then, and in any such event, the Holder may declare, by
written notice of the Event of Default given to the Borrower, the entire
principal amount of this Note to be forthwith due and payable, whereupon the
entire principal amount of this Note outstanding and any accrued and unpaid
interest hereunder shall become due and payable without presentment, demand,
protest, notice of dishonor and all other demands and notices of any kind, all
of which are hereby expressly waived.

7.    (a)  The validity, performance and enforcement of this Note shall be
governed by the laws of the State of New York, without giving effect to the
principles of the conflicts of law thereof.

(b)   Any litigation based hereon, or arising out of, under, or in connection
with, this Note shall be brought and maintained exclusively in the courts of the
State of New York or in the United States District Court for the Southern
District of New York. The Borrower hereby expressly and irrevocably submits to
the personal jurisdiction of the courts of the State of New York and of the
United States District Court for the Southern District of New York for the
purpose of any such litigation as set forth above and irrevocably agrees to be
bound by any judgment rendered thereby in connection with such litigation,
subject to such Borrower’s right to contest such judgment by motion or appeal on
any grounds not expressly waived in this Section 7(b). The Borrower hereby
irrevocably consents to the service of process by registered mail, postage
prepaid, or by personal service within or without the State of New York. The
Borrower hereby expressly and irrevocably waives, to the fullest extent
permitted by law, any objection which it may have or hereafter may have to the
laying of venue of any such litigation brought in any such court referred to
above and any claim that any such litigation has been brought in an inconvenient
forum. To the extent that the Borrower has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution
or otherwise) with respect to the Borrower or the Borrower’s property, the
Borrower hereby irrevocably waives such immunity in respect of its obligations
under this Note. The Borrower hereby expressly waives the right to a trial by
jury for the purpose of any such litigation as set forth above.

(c)   If the date set for payment of principal or interest hereunder is a
Saturday, Sunday or legal holiday, then such payment shall be due on the next
succeeding business day.

(d)   The Borrower hereby waives presentment, demand, protest, notice of
dishonor, diligence and all other notices, any release or discharge arising from
any extension of time, discharge of a prior party, release of any or all of any
security given from time to time for this Note, or other cause of release or
discharge other than actual payment in full hereof.

(e)   The Borrower shall not be deemed, by any act or omission, to have waived
any of its rights or remedies hereunder unless such waiver is in writing and
signed by the Holder and then only to the extent specifically set forth in such
writing. A waiver with reference to one event shall not be construed as
continuing or as a bar to or waiver of any right or remedy as to a subsequent
event. No delay or omission of the Holder to exercise any right, whether before
or after a default hereunder, shall impair any such right or shall be construed
to be a waiver of any right or default, and the acceptance at any time by the
Holder of any past-due amount shall not

 

- 2 -

 

 

 


--------------------------------------------------------------------------------



 

be deemed to be a waiver of the right to require prompt payment when due of any
other amounts then or thereafter due and payable.

(f)    To the extent permitted by law, the remedies of the Holder as provided
herein, or any one or more of them, or in law or in equity, shall be cumulative
and concurrent, and may be pursued singularly, successively or together at the
Holder’s sole discretion, and may be exercised as often as occasion therefor
shall occur.

(g)   If any provisions of this Note would require the Borrower to pay interest
hereon at a rate exceeding the highest rate allowed by applicable law, the
Borrower shall instead pay interest under this Note at the highest rate
permitted by applicable law.

 

/s/

--------------------------------------------------------------------------------



MICHELLE RUSH

 

 



 

- 3 -

 

 

 


--------------------------------------------------------------------------------



 

 

AMENDMENT

TO

PROMISSORY NOTE

AMENDMENT, dated as of May 9, 2005, between Michelle Rush (“Borrower"), and
Medis Technologies Ltd., a Delaware corporation ("Lender").

WHEREAS, Borrower has heretofore delivered to Lender a Promissory Note, dated as
of January 18, 2005 (the "Note"); and

WHEREAS, Borrower and Lender desire to amend the Note as hereinafter set forth.

NOW, THEREFORE, the parties agree as follows:

1.          The Note is hereby amended by deleting in its entirety section 6 and
replacing same with the following:

6. (a) Holder may, by written notice to Borrower, at any time and at its option,
declare the outstanding principal amount of this Note plus all accrued but
unpaid interest due and payable upon the occurrence of any of the following
events ("Events of Default"): (i) The failure of the Borrower to pay the
principal and/or interest on the Note when and as the same becomes due and
payable, and such failure to pay principal and/or interest continues for ten
(10) days; or (ii) If the Borrower shall file a petition in bankruptcy or for an
arrangement or any similar relief pursuant to Title 11 of the United States Code
or under any similar present or future federal law or the law of any other
jurisdiction or shall be adjudicated a bankrupt or insolvent, or consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) of all or any
substantial part of the Borrower’s property, or shall make a general assignment
for the benefit of creditors, or shall admit the Borrower’s inability to pay the
Borrower’s debts generally as they become due, or shall take any action in
furtherance of any of the foregoing and such event is not cured within 60 days.

(b) Borrower hereby pledges and grants to Holder a security interest in the
Collateral (as defined below) and all of the proceeds thereof to secure the
performance of all obligations of Borrower under this Note. As used in this
Note, the term "Collateral" shall mean all of Borrower’s right, title and
interest in and to the Borrower’s assets and all consideration therefor or
replacements thereof, including but not limited to the Warrants. Maker agrees to
execute and deliver to Holder any and all documents or instruments reasonably
requested by Holder to perfect the security interest granted hereby, including,
without limitation, a UCC-1 financing statement and authorizes the Holder to do
the foregoing in the Borrower’s name. Without limitation to any other right or
remedy under this Note or at law or in equity,

 

- 4 -

 

 

 


--------------------------------------------------------------------------------



 

upon the occurrence of an Event of Default, Holder shall have and may exercise
all of the rights and remedies of a secured party under the Uniform Commercial
Code as enacted in any state governing the exercise of remedies with respect to
the Collateral.

(c) This Note represents a full recourse obligation of the Borrower, and the
Holder shall have all rights and remedies available to it at law or in equity
with respect hereto upon the occurrence of an Event of Default.

3.          Except as expressly amended hereby, the Note shall remain in full
force and effect.

IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment as of the
date hereinabove set forth.

MICHELLE RUSH, Borrower

 

By: /s/ MICHELLE RUSH

 

 

MEDIS TECHNOLOGIES LTD., Lender

 

By: /s/ Michael S. Resnick

 

 

                

 

 

- 5 -

 

 

 

 

 